Citation Nr: 0405921	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  98-01 670A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a vaginal disorder.  

2.  Entitlement to service connection for psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from August 1985 to October 
1984, April 1988 to June 1989, and November 1990 to August 
1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 1997, rating decision rendered by 
the San Juan, Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA)


REMAND

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was signed into law in November 2000 and is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West. 2002).  Regulations implementing the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).  The VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  Also, VA is 
required to request that a claimant provide any evidence in 
his or her possession that pertains to the claim.  

The record reflects that the RO has informed the veteran of 
the regulations implementing the VCAA and has provided her 
with notice of the evidence necessary to support her PTSD 
claim.  However, it has not provided her with the notice 
required in response to her claim for service connection for 
a vaginal disorder.  

The Board also notes that the veteran reported on her January 
2002 substantive appeal that she had been receiving continual 
outpatient VA medical treatment for her claimed service 
connected disorders for the past 11 years.  While she 
reported current VA medical treatment, no records pertaining 
to VA treatment since September 1998 are of record.  

Similarly, a March 2000 medical record from Dr. Dessie Vega 
Sorrentini, a private psychiatrist, shows that the veteran 
had undergone five sessions of psychiatric treatment from 
January 2000 to March 2000.  A diagnosis of PTSD was rendered 
and bimonthly psychiatric treatment was recommended.  Thus, 
it appears that additional pertinent records of Dr. 
Sorrentini are also available.  

The Board also notes that the service medical records show 
that the veteran sought treatment in November 1988 with 
complaints of vaginal discharge of several days' duration.  
The diagnosis was non-specific vaginitis.  Subsequent service 
medical records show that the veteran complained of vaginal 
itching.  Assessment at that time was a possible insect bite.  
The veteran presently asserts that she has a vaginal disorder 
that resulted from an in-service mosquito bite while serving 
in Southwest Asia.  While monilial vaginitis was diagnosed 
during a VA compensation and pension examination in February 
1997 and subsequent VA outpatient treatment records show 
diagnoses of vaginitis, the etiology of this disability was 
not discussed.  

The Board further notes that post service VA medical records 
show that the veteran received treatment for major 
depression.  During a February 1997 VA examination, she was 
diagnosed with a personality disorder with depression.  At 
that time, it was felt that she did not have PTSD.  Records 
from the veteran's private psychiatrist dated in March 2000 
show a diagnosis of PTSD.  However, the psychiatrist did not 
identify a specific stressor or stressors supporting the 
diagnosis.  

In light of these circumstances, the Board has determined 
that further development of the record is in order.  
Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
actions:

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include notification that she should 
submit any pertinent evidence in her 
possession and should provide the names 
and addresses of all medical care 
providers who have treated the veteran 
for her claimed disabilities since 
September 1998.  

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the veteran.  The evidence 
obtained should include the veteran's 
clinical records from Dr. Sorrentini and 
any outstanding VA treatment records 
pertinent to either of the veteran's 
claims.  

3.  If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by the veteran, the RO should 
so inform the veteran and her 
representative and request them to 
provide the outstanding evidence.

4.  When all indicated record development 
has been completed, the veteran should be 
afforded a VA examination by a physician 
with sufficient expertise to determine 
the nature and etiology of any currently 
present vaginal disorders.  The claims 
folder must be made available to and 
reviewed by the examiner before 
completion of the examination report.  
Based upon the examination of the 
appellant and a review of the historical 
material in the claims file, the examiner 
should provide an opinion with respect to 
each currently present vaginal disorder 
as to whether it is at least as likely as 
not that the disorder had its onset 
during her active military service or is 
otherwise etiologically related to her 
active military service.  The supporting 
rationale for each opinion expressed must 
also be provided.  

5.  The veteran should also be afforded a 
VA psychiatric examination to determine 
the nature and etiology of any currently 
present acquired psychiatric disorders.  
The claims folder must be made available 
to and reviewed by the examiner before 
completion of the examination report.  
Based upon the examination of the 
appellant and a review of the historical 
material in the claims file, the examiner 
should provide an opinion with respect to 
each currently present acquired 
psychiatric disorder other than PTSD as 
to whether it is at least as likely as 
not that the disorder originated during 
the veteran's active military service or 
is otherwise etiologically related to 
service.  

The examiner should provide the 
supporting rationale for all opinions 
expressed.

With respect to the claimed PTSD, a 
diagnosis of PTSD under the DSM-IV 
criteria should be made or ruled out.  
For purposes of determining whether the 
veteran meets the criteria for a 
diagnosis of PTSD, the examiner should 
assume that the stressor of receiving an 
insect bite in the vaginal area in-
service claimed by the appellant has been 
verified by acceptable evidence.  If PTSD 
is diagnosed, the examiner should 
identify the elements supporting the 
diagnosis.  If PTSD is not diagnosed, the 
examiner should explain why the veteran 
does not meet the criteria for this 
diagnosis.  

6.  The RO should then review the claims 
folder to ensure that all requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

7.  Then, the RO should undertake any 
other indicated development and 
adjudicate the issues on appeal based on 
a de novo review of the record.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a supplemental statement of 
the case and afford the veteran and her 
representative an appropriate opportunity 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until she is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




